               Case 1:18-cv-01259-RGA Document 21 Filed 04/15/19 Page 1 of 6 PageID #: 258
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                     TELEPHONE NUMBER                   FOR COURT USE ONLY
  Kyle Gottuso SBN 64869                                                    (314) 345-7026
  Stinson Leonard Street
  7700 Forsyth Blvd 11
  Saint Louis, MO 63105
  ATTORNEY FOR Plaintiff

  DELAWARE DISTRICT, WILMINGTON
  844 N King St, Unit 18
  Wilmington, DE 19801

  SHORT TITLE OF CASE:
  Election Systems Software LLC v. Flextronics International USA Inc.

  DATE:                    TIME:                    DEP./DIV.                                              CASE NUMBER:
  04/24/2019               9:00 AM                                                                         1:18-cv-01259-RGA

                                        Declaration of Service                                             Ref. No. or File No:
                                       United States District Court                                        3509168.0070



I, the undersigned, declare that I was at all times mentioned herein over the age of 18 years and not a party to the within action and that I
served the:
Federal Subpoena to Produce Documents, Information, or objects or to Permit Inspection of Premises in a Civil Action;
On: Flextronics International USA, Inc.
At: 818 W 7th St Ste 930 Los Angeles, CA 90017

In the above named action by delivering to and leaving with:

CT Corporation registered agent by leaving with Albert Damonte
Whose title is: Person Authorized to Accept Service

On: 4/5/2019                 Date: 02:30 PM

Fees paid: $0.00


Person attempting service:

  a. Name: Adrian Moreno
  b. Address: 1545 Wilshire Blvd. Suite 311, Los Angeles, CA 90017
  c. Telephone number: 213-628-6338
  d. The fee for this service was: 129.50
  e. I am: (3) [X] CA process server
            (i) [X] Independent Contractor
            (ii) Registration No.: 6700
            (iii) County: Los Angeles

I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in the return of
service and statement of fees is true and correct.




                                                                      Adrian Moreno                       Date: 04/11/2019




                                                                Declaration of Service                                            Invoice #: 2612961
           Case 1:18-cv-01259-RGA Document 21 Filed 04/15/19 Page 2 of 6 PageID #: 259
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            DistrictDistrict
                                                       __________    of Delaware
                                                                             of __________
        ELECTION SYSTEMS & SOFTWARE, LLC                                      )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:18-cv-01259-RGA
           SMARTMATIC USA CORPORATION                                         )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:         Flextronics International USA, Inc., 6201 America Center Dr., San Jose, CA 95002 (Registered Agent: CT
                        Corporation System, 818 West Seventh Street, Suite 930, Los Angeles, CA 90017)
                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit A.



 Place: Stinson, Leonard, Street LLP, 7700 Forsyth Blvd., Suite                         Date and Time:
           1100, St. Louis, Missouri 63105                                                                   04/24/2019 9:00 am

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         04/05/2019

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                   /s/ Kyle G. Gottuso
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Election Systems &
Software, LLC                                                           , who issues or requests this subpoena, are:
Kyle Gottuso, 7700 Forsyth Blvd., Suite 1100, St. Louis, Missouri 63105, 314-345-7026, kyle.gottuso@stinson.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 1:18-cv-01259-RGA Document 21 Filed 04/15/19 Page 3 of 6 PageID #: 260
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-01259-RGA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
           Case 1:18-cv-01259-RGA Document 21 Filed 04/15/19 Page 4 of 6 PageID #: 261
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
 Case 1:18-cv-01259-RGA Document 21 Filed 04/15/19 Page 5 of 6 PageID #: 262




                                            EXHIBIT A

                            DEFINITIONS AND INSTRUCTIONS

       1.      “Flex” means Flextronics International USA, Inc. its agents, officers, directors,

employees, representatives, attorneys, parent companies (including but not limited to Flex Ltd.),

subsidiaries, affiliates (including but not limited to Flextronics America, LLC), and/or

predecessors (including but not limited to Flextronics International Ltd and Flextronics).

       2.      “Relating,” “relates to,” or “regarding” means embodying, concerning,

evidencing, constituting, comprising, reflecting, discussing, alluding to, or having any logical or

factual connection whatsoever with the subject in question.

       3.      “And” and “or” shall be construed disjunctively or conjunctively, as necessary, so

as to have the broadest possible meaning.

       4.      “AutoMARK Product” means the AutoMARK voting machine product, including

any and all versions or prototypes of the AutoMARK voting machine.

       5.      If you object to the production of any portion of any document request herein, you

nevertheless are required to produce the documents relating to that request to which you have no

objection, and to identify which portion(s) of the document(s) is (are) being withheld and the

reason for such refusal to produce.




                                                 1
 Case 1:18-cv-01259-RGA Document 21 Filed 04/15/19 Page 6 of 6 PageID #: 263




                                 DOCUMENTS REQUESTED

       1.      All drawings, design documents, bills of materials, photographs, images,

prototypes, emails, letters, contracts or other agreements, notes, notebooks, and specifications

dated or created between January 2001 and July 2003 that refer or relate to the AutoMARK

Product.

       2.      All drawings, design documents, bills of materials, photographs, images,

prototypes, emails, letters, contracts or other agreements, notes, notebooks, and specifications

dated or created between January 2001 and July 2003 that refer or relate to AutoMARK

Technical Systems, LLC.

       3.      All drawings, design documents, bills of materials, photographs, images,

prototypes, emails, letters, contracts or other agreements, notes, notebooks, and specifications

dated or created between January 2001 and July 2003 that refer or relate to Sierra Election

Systems LLC.

       4.      All drawings, design documents, bills of materials, photographs, images,

prototypes, emails, letters, contracts or other agreements, notes, notebooks, and specifications

dated or created between January 2001 and July 2003 that refer or relate to Vogue Election

Systems.

       5.      All emails and/or letters dated between January 2001 and July 2003, and

exchanged between any of the following: AutoMARK Technical Systems, LLC, Sierra Election

Systems LLC, Vogue Election Systems, Eugene Cummings, Joseph Vanek, Sean Brockhouse,

Rick Vogel, and/or DiMonte Group.




                                                 2
